Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed September 17, 2021 have been received and reviewed. Claims 70, 71, 76-77, 80-84, 86-91 and 93-121 are now pending in this application.
	Claims 80, 81-84, 86-91, 93-105 and 109-121 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 71, 76, 77, 80 and 106-108 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (WO 92/14717 or WO 92/14718). The reference teaches a composition comprising compounds of the instant claims as UV absorber. The claims differ by requiring that the resin is a thermoplastic resin (claims 70, 71, 76, 77, 80 and 106) over the prior art acrylic melamine. However, one skilled in the art would be motivated to use a known UV absorber on any resin, including a thermoplastic resin, with the expectation of achieving similar UV absorbing results because the reference teaches the compound as having UV absorbing properties.
Applicants preemptively argue that the compound of formula I has compatibility with a resin as a matrix and other properties enhancing the resin. However, these superior or unexpected properties need to be demonstrated in a side-by-side comparison of the instant thermoplastic resin and the prior art acrylic melamine both comprising the additive of formula (I) as claimed in claim 70 and taught by the references. The prior art compounds of formula (I) were depicted in the previous office action. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




November 13, 2021

/BRUCK KIFLE/Primary Examiner, Art Unit 1624